Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered February 14, 2001, convicting him of rob*329bery in the first degree (two counts) and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The record of the pretrial Wade hearing (see United States v Wade, 388 US 218 [1967]), supports the hearing court’s determination that the complainant’s identification of the defendant from a single photograph, was merely confirmatory (see People v Spaulding, 271 AD2d 463, 464 [2000]; People v Montalvo, 269 AD2d 328, 329 [2000]).
The defendant’s contention that the evidence at the trial was legally insufficient to establish his guilt beyond a reasonable doubt is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (cf. People v Dupont, 283 AD2d 587 [2001]). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Ritter, J.P., S. Miller, Luciano and H. Miller, JJ., concur.